Order entered September 15, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00689-CR

                         AMON TAWANDA DZWAIRO, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-82237-2013

                                           ORDER
       The Court REINSTATES the appeal.

       On August 18, 2015, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and entitled to proceed without payment for the

record; (3) Indu Bailey is the court reporter who recorded the proceedings; (4) Ms. Bailey’s

explanation for the delay in filing the record is her workload; and (5) Ms. Bailey requested six

weeks from the September 11, 2015 findings to file the reporter’s record.

       We ORDER Indu Bailey, official court reporter of the 219th Judicial District Court, to

file the complete reporter’s record, including all exhibits admitted into evidence, within
FORTY-FIVE DAYS of the date of this order. Because the record is already more than two

months overdue, no further extensions will be granted.

       We DIRECT the Clerk to send copies of this order to Indu Bailey, official court reporter,

219th Judicial District Court, and to counsel for all parties.



                                                       /s/       ADA BROWN
                                                                 JUSTICE